Exhibit 10.2





[exhibit102cfoofferlet_image1.gif]United States Steel Corporation        Susan
M. Suver
600 Grant Street                Vice President-Human Resources
Pittsburgh, PA 15219-2800
412 433 1148
Fax: 412 433 6219
smsuver@uss.com






August 16, 2013                                


Mr. David B. Burritt
180 Beach Drive NE #1602
St. Petersburg, FL 33701




Dear Dave:


On behalf of United States Steel Corporation (USS or the Company), I am pleased
to offer you an opportunity for employment as Executive Vice President and Chief
Financial Officer, currently located in Pittsburgh, Pennsylvania, at a base
salary of $700,000 annually ($58,333 per month) effective on a mutually
agreeable hire date. Upon joining the Company, you will report to the Chief
Executive Officer and become a member of the Executive Management Committee.


Hiring Incentives – The Company will provide you with a new hire grant valued at
$500,000 in the form of restricted stock units. The number of shares to be
delivered will be based on the fair market value on the date of the grant, which
will be the next business day following your date of hire. The shares will be
subject to three-year cliff vesting from the date of grant and conditioned upon
your continued employment with the Company.
Short-Term and Long-Term Compensation - As part of your employment, you will be
eligible to participate in the Executive Management Annual Incentive
Compensation Program (Annual Incentive Compensation Program) targeted this year
at 110% of your base salary earnings, with a maximum incentive opportunity of up
to 215% of your target based on a number of Company performance factors and
influenced by your individual performance. Since your employment with USS would
begin in the latter part of the current performance period under the Annual
Incentive Compensation Program, any payments under the terms of that program for
the 2013 performance period would be prorated based upon the number of full
months worked during the performance period. Technically, as Executive Vice
President and Chief Financial Officer, you will be a “covered employee” as that
term is defined under Section 162(m) of the Internal Revenue Code (“IRC”), and
any payments for the 2013 performance period will be made as a separate bonus
outside of the Annual Incentive Compensation Program, subject to the same
performance conditions and negative discretion.

Page 1 of 6





--------------------------------------------------------------------------------



You will also be eligible to participate in the Long-Term Incentive Compensation
Program on a basis reasonably comparable to that of other executive officers.
Under the current executive program, our executive officers receive a mix of the
long-term incentive compensation value in the form of stock options, restricted
stock units, and performance awards. The amount, mix, and the terms and
conditions of your equity awards will be determined by our Compensation
Committee. As approved by the Committee on July 28, 2013, and contingent on your
employment with the Company, your 2013 Long-Term Incentive grant will be valued
at $2,500,000, equally distributed in the form of stock options and restricted
stock units. Because your employment will not begin until after the first 90
days of the performance period for the 2013 performance share grant, your
long-term incentive grant awards will not include 2013 performance shares.
Consistent with other executive participants in the Long-Term Incentive Program
in 2013, your stock options will be premium-priced with a strike price of $25.
The final number of stock options and restricted stock units granted to you will
be calculated based on the fair market value on the grant date and will be
communicated to you within your first week of employment. The terms and
conditions of these awards are outlined under the Company’s Long-Term Incentive
Compensation Program regulations.
As an Executive, you will be subject to stock ownership and retention guidelines
as approved by our Board of Directors. The ownership requirement is currently
defined as a multiple of salary midpoint, and for Executives at your level, the
multiple is three times your salary midpoint. Until the required ownership is
achieved, you will be required to retain shares equal to 100% of the after-tax
value of shares received in connection with the vesting of restricted stock
units and performance awards, and at least 25% of the net value received from
the exercise of stock options. Once the ownership requirement is satisfied, 25%
of the net value received from future vestings and exercises must be retained in
the form of shares. Further details regarding this program will be provided with
your new hire paperwork.
Employee Benefits - As an employee of USS, you will be eligible to participate
in pension, savings, and health and welfare benefit plans, including short-term
and long-term disability programs, that are sponsored by USS and generally
available to our newly hired USS management employees. Outlined below is a
summary of the pension and savings benefits that you will be eligible to receive
as an executive of USS. Your eligibility and participation in all of the
following plans and programs is determined by the terms and provisions of these
plans and programs, as they may be amended from time to time.


(1)
Pension Benefit - You will participate in the Retirement Account under the
Savings Fund Plan for Salaried Employees and be eligible for monthly Company
contributions in the amount of 8.5% of your base salary. You will participate in
a non tax-qualified restoration plan (the “Non Tax-Qualified Retirement Account
Program”) with respect to the portion of the USS contributions to your
Retirement Account that cannot be made due to certain IRC limitations. In
general, you will vest in your Retirement Account under the Savings Fund Plan
and your account under the Non Tax-Qualified Retirement Account Program after
you complete three years of continuous service.

In addition, you will be eligible to participate in the Supplemental Retirement
Account Program (“SRA”). Under the SRA, you will be eligible for book accruals
in the amount of 8.5% of your incentive compensation received under the Annual
Incentive Compensation

Page 2 of 6





--------------------------------------------------------------------------------



Program. In order to vest in the SRA benefit, a participant must be at least age
55, have at least ten years of continuous service, and must be a participant in
the plan for at least three years. For purposes of the SRA, the Company hereby
waives the ten-year service requirement for vesting and consents to the
termination of your employment on or after the attainment of age 65.
(2)
Savings Benefit - You will be eligible to make employee contributions on a
pre-tax and/or after-tax basis to the Savings Account under the Savings Fund
Plan for Salaried Employees with the sum of the employee contributions not to
exceed 16% of your base salary (subject to limitations under the IRC). You will
also be eligible for Company contributions that match your employee
contributions up to 6.0% of your base salary (subject to IRC limitations). You
will participate in a non tax-qualified restoration plan (the “Supplemental
Thrift Program”) with respect to the portion of the Company contributions to
your Savings Account that cannot be made due to certain IRC limitations. In
general, you will vest in your Company matching contributions under the Savings
Fund Plan after you complete three years of continuous service and in the
Supplemental Thrift Program after you complete five years of continuous service.

Executive Physical Program - You will be eligible to participate in the Annual
Physical Program for Executive Management Employees, which provides you with the
opportunity to receive a comprehensive health examination to promote wellness
and disease prevention.
Tax and Financial Planning -You will be eligible to receive, for the term of
your employment with the Company, the tax preparation and financial planning
services that USS provides to its executives through a third party vendor.
Change in Control Agreement - As the Executive Vice President and Chief
Financial Officer, you will be eligible for a change in control agreement at 2.5
times your salary and bonus, in the form attached hereto. As more specifically
detailed in the agreement, your coverage under the change in control agreement
will continue while you remain in this role, or in another eligible role, until
December 31, 2014; provided, however, that commencing on December 31, 2013, and
each December 31 thereafter, the term of the agreement shall automatically be
extended for one additional year unless, not later than September 1 of that
year, the Company provides notice that it does not wish to extend the agreement.
However, such agreement automatically is extended for a stated period of time if
a Change in Control or Potential Change in Control of the Company occurs during
the original or extended term of the agreement. As further outlined in the
agreement, a Change in Control includes (1) a change that would have to be
reported in response to Item 6(e) of Schedule 14A of the Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended, as well as
(2) certain other specified circumstances involving (a) the beneficial ownership
of the securities of the Company, or (b) the membership of the Incumbent Board
of Directors, or (c) the merger or consolidation of the Company or any direct or
indirect subsidiary thereof with other corporations, or (d) certain other
circumstances.


Severance Provision - If (a) the Company terminates your employment within two
years of your first day of employment with the Company other than for cause (as
defined below), and (b) you are not entitled to any payment under your change in
control agreement referenced above, you will be entitled to a lump sum payment
equal to the sum of (i) twelve months of your base salary,

Page 3 of 6





--------------------------------------------------------------------------------



and (ii) the equivalent of one year of your target bonus (i.e., 110% of your
base salary) as that amount would be calculated under the Annual Incentive
Compensation Program. This benefit is in lieu of any layoff benefit that may
otherwise be payable under the Layoff Benefit Program. Such payment shall be
made on the 30th day following your separation from service within the meaning
of IRC section 409A (or, if such day is not a business day, on the next
succeeding business day); provided, however, that no such payment may be made to
you until the first business day following the six month anniversary of your
separation from service if you are a ‘‘specified employee” under IRC section
409A at the time of your separation from service. The foregoing severance
payments are conditioned upon your execution of (within 60 days following your
separation from service) and compliance with the terms of a general release and
waiver of all claims you may have against the Company and its directors,
officers and affiliates, in the form presented by the Company, and a
non-disclosure and non-compete agreement in the form presented by the Company,
which current form is attached hereto.


For purposes of this severance provision, termination by the Company of your
employment for “cause” shall mean termination upon (i) the willful and continued
failure by you to substantially perform your duties with the Company (other than
any such failure resulting from your incapacity due to physical or mental
illness), (ii) the willful engaging by you in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise, (iii) your
conviction of a felony or conviction of a misdemeanor which impairs your ability
substantially to perform your duties with the Company, or (iv) the material
breach by you of the Company’s Code of Ethical Business Conduct. Under this
definition of “cause”, no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company.


This severance provision is not subject to renewal or renegotiation at any time.


Relocation Benefits - This employment offer includes reimbursement of the actual
costs you incur for the reasonable expense of:
(1)
transportation of your household goods in connection with relocation of your
current residence to the Greater Pittsburgh area;

(2)
standard real estate closing costs that, in the case of the sale of your current
residence, are customarily allocated to the seller and that, in the case of the
purchase of a new permanent residence, are customarily allocated in the greater
Pittsburgh area to the purchaser;

(3)
rental expense for temporary lodging in the greater Pittsburgh area for up to 90
days; and,

(4)
transportation for you and your spouse to travel to and from your current
residence twice during the 90-day period.

To be eligible for reimbursement, you will be required to provide advance
estimates of these expenses to the Company for its review and authorization
prior to you actually incurring such costs. In addition, you will be eligible to
receive a lump sum payment for the loss on sale of your primary residence, up to
a maximum amount to be determined by the Company. These relocation benefits will
be in effect for twelve months from your hire date.

Page 4 of 6





--------------------------------------------------------------------------------



Any of the above relocation expenses that are taxable to you will be grossed-up
for Federal, state and local income tax purposes. The gross-up payment will be
made as soon as practicable after the reimbursement is made, but in no event
later than the end of your taxable year next following your taxable year in
which the related taxes are remitted to the taxing authorities or, in the case
of a tax audit or litigation addressing the existence or amount of a tax
liability, by the end of your taxable year following your taxable year in which
the taxes that are the subject of audit or litigation are remitted to the taxing
authority (or where as a result of such audit or litigation no taxes are
remitted, the end of your taxable year following your taxable year in which the
audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation).
In accordance with IRC section 409A, reimbursement of the amount of eligible
relocation expenses or tax preparation and financial planning services provided
or incurred within a particular year shall be made no later than the end of your
taxable year following the taxable year in which the expense was incurred. The
amount of reimbursable expenses incurred in one taxable year shall not affect
the amount of reimbursable expenses in a different taxable year, and such
reimbursement shall not be subject to liquidation or exchange for another
benefit.
Obligation to Repay the Company - If you voluntarily terminate your employment
or are terminated for cause (as defined above under the severance provision)
within two years of your employment date with the Company, you agree to repay
all relocation benefits, including related tax gross-ups and any loss on sale of
your primary residence as approved by the Company in advance, accepted by you.
Such repayment must be made within thirty days of the effective date of the
voluntary termination or termination for cause and (except as may be prohibited
by law) you hereby authorize immediate repayment by payroll deduction from any
earnings, and by setoff against any other amounts, that may then be due to you
by the Company.
Service on Outside Boards – Presently, you serve on two outside Boards of
Directors. You agree that you will retain your seat on the Board of Lockheed
Martin Corporation, however, you will transition off of the Board of Global
Brass and Copper Holdings, Inc. as soon as possible, but no later than June 1,
2014.
Company Policies – You will be subject to all Company policies including without
limitation the Executive Management Recoupment Policy pursuant to which
incentive awards may be recouped from you in certain circumstances, as such
policies may be amended from time to time.
The terms and conditions of this letter and the offer of employment that it
contains shall be construed under the laws of, and the place of its acceptance
shall be deemed to be, the Commonwealth of Pennsylvania.
This offer of employment is, of course, contingent upon your successful
completion of a background check, verification of work authorization and a
pre-placement physical examination, including laboratory work. As a condition of
your employment, you will also be required to execute a non-disclosure and
non-compete agreement, a copy of which is attached.
If you accept this offer of employment, you will be an employee-at-will, meaning
that either you or the Company may terminate the employment relationship at any
time for any reason, with or without cause. Any statements to the contrary that
may have been made to you, or that may be

Page 5 of 6





--------------------------------------------------------------------------------



made to you, by the Company, its agents or representatives are superseded by
this offer letter. Nothing will change the at-will status of your employment
except for a written agreement signed by yourself and an appropriate officer of
the Company.
If you agree to accept this offer of employment, please countersign this letter
and return it to me. I hope you will accept this employment offer; we look
forward to working with you at United States Steel Corporation.
Very truly yours,
/s/ Susan M. Suver
Susan M. Suver
Vice President, Human Resources


Attachments
Accepted by:


/s/ David B. Burritt        8/16/13    
David B. Burritt        Date























Page 6 of 6



